DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 11/18/2021 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 13, 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-5 of U.S. Patent No. 10,708,491 B2 in view of Sawai (US 2015/0229840 A1).
Regarding claim 1, claims 4-5 of ‘491 teaches all the limitations of instant claim 1 except for forming a representation of an object from a plurality of image frames 
However, the examiner maintains that it was well known in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to provide this, as taught by Sawai.
In a similar field of endeavor, Sawai discloses form a representation of an object from a plurality of image frames captured with the camera by sequentially processing each image frame of the plurality of image frames (Panoramic image; [0045]), wherein the processing comprises creating a set of points for each image frame ([0050]), with at least one feature extracted from the plurality of image frames, and associating the set of points for each image frame to a common plane ([0052]; The positions of the feature points aligned so that they match on the same three-dimensional coordinate system.  This means that they are associated to a common plane.).
Claims 4-5 teaches determining the amount of blur in an image and then outputting instructions to the user to perform an action to improve the image.  Sawai teaches combining captured images to produce panoramic images by aligning feature points and associating them with a common plane.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to improve claims 4-5 by 


Regarding claim 2, claims 4-5 of ‘491 and Sawai, the combination, discloses everything claimed as applied above (see claim 1), in addition, claims 4-5 of ‘491 teaches all the limitations of instant claim 2. 

Regarding claim 3, claims 4-5 of ‘491 and Sawai, the combination, discloses everything claimed as applied above (see claim 1), in addition, claims 4-5 of ‘491 teaches all the limitations of instant claim 3.

Regarding claim 4, claims 4-5 of ‘491 and Sawai, the combination, discloses everything claimed as applied above (see claim 1), in addition, claims 4-5 of ‘491 teaches all the limitations of instant claim 4. 
 
Regarding claim 5, claims 4-5 of ‘491 and Sawai, the combination, discloses everything claimed as applied above (see claim 1), in addition, claims 4-5 of ‘491 teaches all the limitations of instant claim 5. 

Regarding claim 13, it discloses a method for implementing the apparatus of claim 1. Thus, claim 13 is an inherent variation of claim 1 and is interpreted and rejected for the same reasons as stated above (see claim 1).

Regarding claim 19, it recites similar limitations to claim 1 and is therefore rejected for the same reasons as stated above (see claim 1).

Regarding claim 20, it recites similar limitations to claim 2 and is therefore rejected for the same reasons as stated above (see claim 2).

Regarding claim 21, it recites similar limitations to claim 3 and is therefore rejected for the same reasons as stated above (see claim 3).

Regarding claim 22, it recites similar limitations to claim 4 and is therefore rejected for the same reasons as stated above (see claim 4).

Regarding claim 23, it recites similar limitations to claim 5 and is therefore rejected for the same reasons as stated above (see claim 5).

Claims 6 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,708,491 B2 in view of Sawai (US 2015/0229840 A1) further in view of Brosnan et al. (US 2008/0260366 A1) hereinafter referenced as Brosnan.

Regarding claim 6, claim 1 of ‘491 discloses everything claimed as applied above (see claim 1), however, the combination, fails to explicitly disclose changing a capture 
In a similar field of endeavor, Brosnan discloses wherein the corrective action comprises changing a capture condition for at least one second image frame after the at least one first image frame (fig. 13).
The combination teaches performing a corrective action based on an indication of blur.  Brosnan teaches performing a corrective action which includes automatically changing a capture condition for a subsequent image.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of automatically changing a capture condition for a subsequent image based on blur analysis to achieve the predictable result of making it easier for a user.

Regarding claim 24, it recites similar limitations to claim 6 and is therefore rejected for the same reasons as stated above (see claim 6).


Claims 7 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,708,491 B2 in view of Sawai (US 2015/0229840 A1) further in view of Brosnan.


In a similar field of endeavor Brosnan discloses wherein the corrective action comprises changing an exposure time or gain for the at least one second image frame (fig. 13).
The combination teaches performing a corrective action based on an indication of blur.  Brosnan teaches determining that an exposure time should be shortened based on the amount of blur in the image.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to improve the combination by applying the technique of determining whether or not an image is blurry and conditionally shortening the exposure on the next image to achieve the predictable result of a more acceptable image.

Regarding claim 25, it recites similar limitations to claim 7 and is therefore rejected for the same reasons as stated above (see claim 7).

		






Claim(s) 1, 3, 5-6, 13, 19, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craig (US 2005/0212955 A1) in view of Sawai (US 2015/0229840 A1).

Regarding claim 1, Craig discloses A portable electronic device, comprising:
a camera (fig. 1);
a user interface (164); and
a processor (161) configured to…
determine at least one parameter of motion of the portable electronic device (A parameter of motion must be determined in order to determine if the hand held limit is reached; [0109]);
determine at least one capture condition for the camera for at least one first image frame of the plurality of image frames (308; fig. 8);
compute, based on the at least one parameter of motion and the at least one capture condition, an indication of blur in the at least one first image frame (Yes at 304); and
based on the indication of blur, conditionally taking a corrective action, wherein conditionally taking the corrective action comprises taking the corrective action based on a comparison of the indication of blur to a threshold (Telling the user to use the flash in response to excessive blur; fig. 8).
However, Craig fails to explicitly disclose forming a representation of an object from a plurality of image frames by sequentially processing each image frame to create a set of points for each image with at least one feature extracted from the plurality of image frames and associating the set of points for each image frame to a common 
In a similar field of endeavor, Sawai discloses form a representation of an object from a plurality of image frames captured with the camera by sequentially processing each image frame of the plurality of image frames (Panoramic image; [0045]), wherein the processing comprises creating a set of points for each image frame ([0050]), with at least one feature extracted from the plurality of image frames, and associating the set of points for each image frame to a common plane ([0052]; The positions of the feature points aligned so that they match on the same three-dimensional coordinate system.  This means that they are associated to a common plane.).
Craig teaches capturing images determining whether an image is acceptable including whether there is excessive blur and then adjusting the settings for the following image.  Sawai teaches combining captured images to produce panoramic images by aligning feature points and associating them with a common plane.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to improve Craig by applying the technique of image mosaicing to achieve the predictable result of generating an image for a large scene.

Regarding claim 3, Craig and Sawai, the combination,16 discloses everything claimed as applied above (see claim 1), in addition, Craig discloses, wherein the corrective action comprises generation user feedback for a user of the portable electronic device (316, 320; fig. 8; 324; fig. 3). 

Regarding claim 5, Craig and Sawai, the combination, discloses everything claimed as applied above (see claim 3), in addition, Sawai discloses, wherein the user feedback comprises instructing the user to turn on a flash of the portable electronic device (324; fig. 8; In response to determining that the strobe did not activate and that the strobe was needed, message 324 is given which would result in turning on the flash.). 

Regarding claim 6, Craig and Official Notice, the combination, discloses everything claimed as applied above (see claim 1), in addition, Craig discloses, wherein the corrective action comprises changing a capture condition for at least one second image frame after the at least one first image frame (fig. 3; After the help screen is displayed telling the user how to improve the image (324), the user changes the settings manually (334) or the device automatically changes the settings in the next image (336)). 

Regarding claim 13, it discloses a method for implementing the apparatus of claim 1. Thus, claim 13 is an inherent variation of claim 1 and is interpreted and rejected for the same reasons as stated above (see claim 1).

Regarding claim 19, it recites similar limitations to claim 1 and is therefore rejected for the same reasons as stated above (see claim 1).

Regarding claim 21, it recites similar limitations to claim 3 and is therefore rejected for the same reasons as stated above (see claim 3).

Regarding claim 23, it recites similar limitations to claim 5 and is therefore rejected for the same reasons as stated above (see claim 5).

Regarding claim 24, it recites similar limitations to claim 6 and is therefore rejected for the same reasons as stated above (see claim 6).



Claims 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craig in view of Sawai further in view of Official Notice.

Regarding claim 2, Craig and Sawai, the combination, discloses everything claimed as applied above (see claim 1), however, the combination fails to explicitly disclose the at least one parameter of motion is based on one image frame and a subsequent image frame of the plurality of image frames.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
Craig teaches taking a corrective action based on motion that is typical of a user holding a camera.  Cameras which detect the actual amount of shake using motion vectors of adjacent frames are well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

Regarding claim 20, it recites similar limitations to claim 2 and is therefore rejected for the same reasons as stated above (see claim 2).

	
Claims 4 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craig in view of Sawai further in view of Yamashita (US 2010/0149368 A1) hereinafter referenced as Yamashita.

Regarding claim 4, Craig and Sawai, the combination discloses everything claimed as applied above (see claim 3), however, the combination, fails to explicitly disclose that the user feedback comprises an indication to the user to slow the motion of the portable electronic device.  However, the examiner maintains that it was well known in the art to provide this, as taught by Yamashita. 
In a similar field of endeavor, Yamashita discloses wherein the user feedback comprises an indication to the user to slow the motion of the portable electronic device ([0129]; User is notified that the sweep speed is too fast and therefore indicates to the user the need to slow down; In addition, the display shows an appropriate range for the sweep speed and the current range; fig. 4; [0130]).
Craig teaches determining the quality of an image based on capture conditions and then conditionally taking a corrective action which includes providing feedback and 

Regarding claim 22, it recites similar limitations to claim 4 and is therefore rejected for the same reasons as stated above (see claim 4).

	
Claims 7 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craig in view of Sawai further in view of Brosnan et al. (US 2008/0260366 A1) hereinafter referenced as Brosnan.

Regarding claim 7, Craig and Sawai, the combination, discloses everything claimed as applied above (see claim 6), however, the combination fails to explicitly disclose conditionally changing an exposure time based on the blur.  However, the examiner maintains that it was well known in the art to provide this, as taught by Brosnan.
In a similar field of endeavor Brosnan discloses wherein the corrective action comprises changing an exposure time or gain for the at least one second image frame (fig. 13).


Regarding claim 25, it recites similar limitations to claim 7 and is therefore rejected for the same reasons as stated above (see claim 7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        12/4/2021